Citation Nr: 0309592	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  01-09 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether a December 1997 rating decision that denied 
service connection for post traumatic stress disorder (PTSD) 
should be revised or reversed on the grounds of clear and 
unmistakable error.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from January 1966 to 
January 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2000 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of whether new and material evidence has been 
submitted to reopen a claim of service connection for PTSD 
will be addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  In a rating decision dated December 31, 1997, the RO 
denied service connection for PTSD.  The appellant did not 
appeal this decision, and the denial became final.

2.  The RO's December 1997 rating decision was supported by 
the evidence then of record, and was consistent with the 
applicable law and regulations extant in 1997.


CONCLUSIONS OF LAW

1.  The December 1997 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302(a), 20.1103 
(2002).

2.  The December 1997 rating decision was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(a) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there have been changes in 
the law during the pendency of this appeal dealing with VA's 
duty to notify and duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107].  However, the Court has specifically 
stated that the VCAA is not applicable to a claim alleging 
clear and unmistakable error in a prior rating decision, such 
as the claim in this case.  See Parker v. Principi, 16 Vet. 
App. 407 (2002).

I.  Background

The pertinent facts and procedural history of this case may 
be briefly set forth as follows:  The appellant served on 
active duty in the United States Marine Corps from January 
1966 to January 1968, which included a one-year tour of duty 
in Vietnam.  In December 1996, the appellant filed his 
original claim for service connection for PTSD.  Service 
connection for PTSD was denied by the RO in a rating decision 
dated December 31, 1997.  Notice of this rating decision was 
furnished to the appellant by letter dated January 5, 1998; 
however, he did not file a notice of disagreement or other 
written correspondence reflecting dissatisfaction with the 
RO's December 1997 rating decision.

The pertinent evidence reviewed by the RO at that time of its 
December 1997 rating decision included the appellant's 
service medical records, VA treatment reports dated from 
1996-97 from the Mountain Home (Tennessee) VA Medical Center, 
and the report of a VA PTSD compensation examination 
conducted in October 1997.  The service medical records 
disclosed no complaints, treatment or diagnosis of a 
psychiatric disorder, to include PTSD.  However, the VA 
treatment reports cited above, as well as the report of the 
October 1997 VA examination, reflected diagnoses of PTSD 
based on the appellant's alleged combat stressors involving 
exposure to frequent rocket and artillery attacks, exposure 
to small arms/sniper fire while traveling up coastal 
waterways on floats, witnessing dead bodies, participation in 
the destruction of villages/mutilation of dead bodies, and 
the interrogation/physical beating of enemy prisoners.  In 
connection with the development of the claim, the RO 
attempted to obtain older VA treatment records from the VA 
Medical Centers in Battle Creek, Michigan and Ann Arbor, 
Michigan, but after first being notified by the Battle Creek 
facility that all records for the appellant had been 
transferred to the Ann Arbor facility, the records 
administration staff from Ann Arbor notified the RO that they 
did not have any records pertaining to the appellant.

The RO also obtained extracts from the appellant's service 
personnel records, which indicated that he served in a combat 
zone in Vietnam as a General Warehouseman and Engineering 
Equipment Operator, but was not awarded any specific medals 
or decorations for combat service or valor.  These extracts 
also showed that his unit (1st Battalion, 4th Marines) 
participated in a number of campaigns against enemy forces 
during the time he was in Vietnam.  In connection with its 
efforts to verify his stressors, the RO sent the appellant a 
letter in January 1997 requesting that he provide specific 
and detailed information concerning the in-service stressor 
incidents; however, the appellant did not provide a response 
to this letter-inquiry.

Notwithstanding his lack of a response, the RO sent an 
inquiry to the U. S. Armed Services Center for Research of 
Unit Records (CRUR) in November 1997 requesting verification 
of one or more of the appellant's alleged stressors.  The RO 
notified CRUR that while he did not give specific names and 
dates, his records showed service in the Dong Ha area near 
the demilitarized zone, duties involving operation of a float 
supporting operations on the coast, and exposure to mortar 
fire/rocket attacks.  CRUR notified the RO that the inquiry 
would be sent to the Marine Corps Historical Center, which 
responded to the inquiry formally in December 1997 by 
providing "Command Chronology" reports from the appellant's 
unit, the 1st Battalion, 4th Marines, for the period 
corresponding to his Vietnam service.  These records detailed 
a number of incidents involving enemy artillery attacks, 
rocket attacks, and accounts of soldiers wounded and/or 
killed in combat that occurred during the time the appellant 
was assigned to the unit.

On the basis of the above-cited evidence, the RO's December 
1997 rating decision denied service connection for PTSD.  In 
its decision, the RO specifically noted that the veteran 
failed to respond to the stressor-development letter that 
asked him to provide specific details of his alleged in-
service stressors, and that based on his failure to respond, 
the RO gave the following basis for its denial of the claim:

We do note that he was serving in a 
combat zone which is certainly a 
stressful situation, but there is no 
evidence contained in his file to verify 
a single traumatic event that might alter 
one's mental or physical life.  In 
addition, military personnel records do 
not document receipt of medals, badges, 
or citations which denote participation 
in combat.  Service connection for [PTSD] 
is therefore denied . . . since we do not 
have a verifiable stressor.

The claim on appeal alleging clear and unmistakable error in 
the December 1997 rating decision for failing to award 
service connection for PTSD was filed in July 2000.  On 
appeal, the appellant alleged that the RO failed to verify 
his stressors with CRUR, failed in its duty to assist by 
obtaining VA medical records from its hospitals in Battle 
Creek and Ann Arbor, Michigan and from Mountain Home, 
Tennessee, and failed to accord him the benefit of the doubt 
on account of the fact his service records showed 
participation in combat operations and because he had a DSM-
IV diagnosis of PTSD.  He also contended that the RO should 
have obtained service records that showed he was reduced in 
rank following his return from Vietnam as a result of an 
incident involving alcohol at a Marine base in North 
Carolina, which he believed was an early manifestation of 
PTSD.

II.  Analysis

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a) (2002).  The United States Court 
of Appeals for Veterans Claims (the Court) has held that for 
there to be a valid claim of clear and unmistakable error 
either the correct facts, as they were known at the time, 
were not before the adjudicator or the legal provisions 
effective at the time were improperly applied; a mere 
difference of opinion in the outcome of the adjudication does 
not provide a basis to find that VA committed administrative 
error during the adjudication process.  See Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc); Glynn v. Brown, 6 
Vet. App. 523 (1994); Mason (Sangernetta) v. Brown, 8 Vet. 
App. 44 (1995); see also Crippen v. Brown, 9 Vet. App. 412, 
421 (1996) (Court recognized in Russell, Glynn and Mason, 
that a viable claim of clear and unmistakable error must be 
premised on the RO's clear failure to consider certain highly 
probative evidence in the first instance versus asking that 
the Board reweigh or reevaluate the evidence reviewed by the 
RO in the prior final rating decision).

Moreover, the Court has stated that clear and unmistakable 
error is "undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313-14.  Furthermore, to raise a 
valid claim of clear and unmistakable error, the Court has 
held that an appellant must, with some degree of specificity, 
identify the alleged error and provide persuasive reasons why 
the result would have been different but for the alleged 
error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993), en banc 
review denied, 6 Vet. App. 162 (1994).  The error must be of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Id., at 43.  A disagreement as 
to how the facts were weighed or evaluated cannot form the 
basis of a claim of clear and unmistakable error.  See 
Luallen v. Brown, 8 Vet. App. 92 (1995); Damrel, 6 Vet. App. 
at 246 (asking Board "simply . . .  to reweigh the 
evidence" "'can never rise to the stringent definition of 
CUE [clear and unmistakable error]' under 38 C.F.R. 
§ 3.105(a)" (quoting Fugo, 6 Vet. App. at 44)).

Moreover, the Board notes that vague allegations that the 
prior adjudication failed to follow the law or regulations 
cannot satisfy the stringent pleading requirements for the 
assertion of clear and unmistakable error.  Fugo, 6 Vet. App. 
at 44-45.  A failure to fully develop evidence is not 
considered to be clear and unmistakable error.  "[T]he VA's 
breach of the duty to assist cannot form a basis for a claim 
of [clear and unmistakable error] because such a breach 
creates only an incomplete rather than an incorrect record."  
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Nor may the 
failure to follow procedures in the VA Physician's Guide for 
Disability Evaluation Examinations be a basis for finding 
clear and unmistakable error because that guide was not a 
statute or regulation.  See Allin v. Brown, 6 Vet. App. 207, 
214 (1994).

Finally, given the rigorous nature of CUE, the "benefit of 
the doubt" rule of 
38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102 does not apply to 
clear and unmistakable error claims.  

The evidence necessary to substantiate a motion based on CUE 
is limited to that which existed when the challenged decision 
was made.  In other words, the evidence to be considered is 
effectively frozen at a fixed point in time, precluding 
additional evidentiary development.  Pierce v. Principi, 240 
F.3d 1348, 1353 (Fed. Cir. 2000) (CUE challenge to final RO 
decision limited to evidence in existence at the time of the 
challenged decision); see also Russell v. Principi, 3 Vet. 
App. 310 (1992).  As the United States Court of Appeals for 
the Federal Circuit stated, 

Although the language of [38 U.S.C.A.] § 
5109A does not expressly limit the 
evidence that can be considered in a CUE 
challenge to evidence that was of record 
at the time the challenged decision was 
made, the legislative history of the 
statute, the purpose of the statute, and 
the overall statutory scheme for 
reviewing veterans' benefits decisions 
all indicate that Congress intended the 
evidence to be so limited. 

Pierce , 240 F.3d at 1353. 

Initially, the Board notes that the RO's rating decision of 
December 1997 is final and therefore, subject to collateral 
attack under the theory of clear and unmistakable error.  Cf. 
Best v. Brown, 10 Vet. App. 322 (1997) (veteran's claim of 
clear and unmistakable error dismissed because rating 
decision was not final).  A decision of a duly-constituted 
rating agency or other agency of original jurisdiction is 
final and binding as to all field offices of the Department 
as to written conclusions based on evidence on file at the 
time the claimant is notified of the decision.  38 C.F.R. 
§ 3.104(a) (2002).  A claimant has one year from notification 
of a decision of the agency of original jurisdiction to file 
a notice of disagreement with the decision, and the decision 
becomes final if an appeal is not perfected within 60 days 
from the date the RO mails the statement of the case, or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  38 U.S.C.A. 
§ 7105(a), (b)(1), (d)(3) (West 2002); 38 C.F.R. 
§§ 20.302(b), 20.1103 (2002).  These regulations are 
essentially substantively unchanged from 1997 to the present.

As indicated above, the record reflects that the appellant 
was notified by letter of the RO's rating decision of 
December 1997.  However, he did not file a notice of 
disagreement in response to this rating decision.  As a 
notice of disagreement was not received within the appeal 
period, the 1997 rating decision is final.  38 U.S.C.A. 
§ 7105(c).

In addressing the underlying merits of the appellant's claim, 
the Board concludes that application of the law to the facts 
in this case is against a finding that clear and unmistakable 
error was committed by the RO in its December 1997 rating 
decision.  In this case, it is clear that the correct facts 
were before the RO at the time it issued the rating decision 
in December 1997.  Although the appellant alleges that the RO 
failed in its duty to assist him regarding additional service 
personnel records and VA treatment records, the record does 
not support these allegations.  Specifically, the record 
shows that the RO attempted to obtain VA treatment records 
from the Battle Creek and Ann Arbor facilities prior to its 
December 1997 rating decision, but was advised by those 
facilities that they did not have any records pertaining to 
the appellant.  Parenthetically, the Board notes that 
subsequent attempts to obtain records from these VA hospitals 
in connection with his later-filed claims produced similarly 
negative results.

Moreover, the Board observes an alleged failure of the duty 
to assist cannot arise to clear and unmistakable error.  See, 
e.g., Caffrey v. Brown, 6 Vet. App. 377, 383 (1994) [alleged 
failure on the part of VA in assisting a veteran in the 
development of his claim did not constitute CUE].  To the 
extent prior caselaw provided otherwise, that caselaw has 
since been overturned.  See Cook v. Principi, No. 00-7171 
(Fed. Cir., December 20, 2002) [overturning the concept in 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), that "grave 
procedural error" vitiates the finality of a decision].  
Although Hayre was valid when the veteran filed his claim in 
this case, current case law, namely Cook - now applies to his 
appeal.  See Brewer v. West, 11 Vet. App. 228, 231-33 (1998); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  To the extent 
that Hayre stands for the proposition that a breach of the 
duty to assist cannot constitute CUE-because a clear and 
unmistakable error must be both outcome determinative and 
based on the record that existed at the time of the original 
decision being collaterally attacked-that decision remains 
good law.  See Cook.  With application of the recent case 
law, it is abundantly clear that the appellant's allegations 
of error based on alleged duty to assist violations for 
failing to obtain VA treatment records (which, in any event, 
the RO could not obtain despite trying to do so) will not be 
sufficient to reverse the RO's rating decision of December 
1997 based on clear and unmistakable error.

Regarding the service records, it appears that the RO's 
development was adequate; the RO obtained his service medical 
records and sufficiently relevant personnel records to verify 
his Vietnam duty locations and assignments.  He alleges on 
appeal that the RO should have obtained other service records 
which would support his claim that he had early 
manifestations of PTSD, but at the time in question, he did 
not put forth such contentions, and no other records 
available to the RO at that time indicated the need to obtain 
additional service personnel records.  In any event, the 
obtaining of these records would not lend support to his 
claim to the extent that he claims the records have medical 
significance vis-à-vis a diagnosis of early manifestations of 
PTSD based on the fact that he was punished soon after his 
return to Vietnam for drunkenness.  While the fact that he 
had a DSM-IV diagnosis of PTSD was not even in dispute at the 
time the RO adjudicated the claim in 1997, it is not shown 
that he was then (or is now) competent to offer such a 
medical finding or conclusion.  See Espiritu v. Derwinski, 
1 Vet. App. 492 (1992).  Hence, this allegation of clear and 
unmistakable error is meritless.

In view of the foregoing, and after reviewing the appellant's 
contentions, it appears to the Board that his allegations of 
clear and unmistakable error in the 1997 rating decision are 
based essentially on a disagreement as to how the facts were 
then weighed or evaluated, which as indicated above, cannot 
form the basis of a valid claim of clear and unmistakable 
error.  This finding encompasses his allegations regarding 
the alleged misapplication of the "benefit of the doubt" 
standard under 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, as 
application of this standard is premised on the relative 
probative value the RO accords a given fact based on the 
evidence before it.

As fully detailed above in the Background, the evidence 
before the RO in 1997 did not support a finding of a 
verifiable stressor.  Although the appellant had service in 
Vietnam during a period of war, he did not provide any 
details (names, dates, locations, etc.) regarding the 
specifics of his alleged stressors, and hence, inquiries to 
the CRUR and the Marine Corps Historical Unit, which produced 
only general descriptions of his unit's activities over a 
lengthy period of time via the Command Chronology reports, 
could not plausibly link him to one or more of the stressor-
type events that those reports described.  On this point, it 
is noted that the case law at that time stated that mere 
service in combat zone, without more specific information, 
did not, by itself, constitute credible proof of a stressor.  
See e.g. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(Court held that veteran's military specialty of cannoneer 
did not demonstrate that his duties exposed him to a more 
than ordinary stressful environment) and Hayes v. Brown, 3 
Vet. App. 7 (1991) (Court held that in light of the veteran's 
noncombat assignment to a construction engineering company, 
it was reasonable for the Board to require corroboration of 
the veteran's claimed stressors).  Similar to this case, the 
RO noted that the appellant did not have tell-tale combat 
duty specialty or any awards/decorations to establish combat 
service without further need for verification.  That he 
failed to provide more specific and detailed information 
regarding the who, what, where and when of his alleged 
stressors essentially handicapped the RO's attempts to 
accurately verify his alleged stressors.

Thus, on the facts before it in December 1997, the RO 
determined that the appellant's service records, as a whole, 
did not lend support for his claim of service connection for 
PTSD as they did not demonstrate that he engaged in combat 
and did not provide any verification of his claimed 
stressors.  Although he disagrees with the conclusions 
reached by the RO, as noted above, an asserted failure to 
evaluate and interpret the evidence correctly is not clear 
and unmistakable error.  See Eddy v. Brown, 9 Vet. App. 52 
(1996).  On this point, the Board must again emphasize that 
the Court has stressed that the concept of clear and 
unmistakable is a very specific and rare kind of error and 
that there is presumption of validity to otherwise final 
decisions, which is even stronger when such cases are 
collaterally attacked on the basis of error.  Fugo, 6 Vet. 
App. at 43, 44.

The Board also finds that the decision by the RO was in 
accordance with the applicable law and regulations.  The 
version of the applicable regulation, 38 C.F.R. § 3.304(f), 
which was in effect at that time, provided that service 
connection for PTSD required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in- service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  The 
Court's case law in effect at that time required (1) A 
current, clear medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in- service stressor); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See e.g. Cohen v. Brown, 10 Vet. App. 128 (1997); 
Suozzi v. Brown, 10 Vet. App. 307 (1997); and Moreau v. 
Brown, 9 Vet. App. 389 (1996).  With regard to the second 
element (combat service/stressor verification), the Court had 
held a veteran's lay testimony, by itself, would not be 
enough to establish the occurrence of the alleged stressor if 
he did not have actual combat duty service (e.g. duty 
assignment as infantryman) or combat awards (e.g. Combat 
Action Ribbon).  See West (Carelton) v. Brown, 7 Vet. App. 
70, 76 (1994); see also Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).



However, as noted above, the RO concluded that a stressor had 
not been shown based on the evidence provided by the 
appellant and the service records/verification efforts 
undertaken based on the available evidence submitted or 
obtained, and given these facts, such a finding appears 
entirely consistent with the applicable law and regulations 
in effect at that time.  And while the Court's holding in 
Suozzi, supra, stood for the proposition that the appellant 
did not have to prove direct participation in an alleged 
stressor, given the facts in this case, the RO had nothing to 
go on as the appellant failed to provide any names, dates, 
places, etc., for his alleged stressors beyond the vague 
references to artillery attacks/small arms fire exposure, 
seeing dead bodies, and destruction of enemy villages and 
interrogations/beatings of enemy soldiers.  Without more 
details, the RO simply could not attempt to match up any of 
the facts shown in the "Command Chronology" reports with 
the stressor incidents claimed by the appellant.

With respect to the above, the Board observes that the 
precedent decisions of the Court cited above make clear that 
post hoc interpretations of how certain facts were evaluated 
in a prior final rating decision cannot form a basis for a 
valid claim of clear and unmistakable error.  Thus, the RO's 
decision to deny service connection in December 1997 on the 
grounds that a verified stressor had not then been shown 
appears plausible.  Simply stated, it appears that the 
appellant's arguments amount to no more than a disagreement 
as to how the RO weighed the evidence, which as per the law, 
is not a valid claim of clear and unmistakable error.  
Crippen, 9 Vet. App. at 421.

In view of the above, the Board finds that the December 1997 
rating decision was not fatally flawed factually or legally 
at the time it was made, nor when viewed in light of the 
entire record as constituted at that time, would a different 
conclusion be compelled.  The veteran's allegations of error 
are insufficient to support a claim of CUE in this case.  
While the Board is sympathetic to his situation, the Board's 
decision on the CUE claim is limited solely to consideration 
of what the law and evidence was at the time of the 1997 RO 
decision, and not what the evidence should have been or shown 
at that time.  The evidence of record in 1997 did not 
establish that any of his claimed stressors actually 
occurred.  Accordingly, the Board concludes that the December 
1997 rating decision was supported by the evidence then of 
record and was not clearly and unmistakably erroneous.  38 
C.F.R. § 3.105(a) (2002).  


ORDER

The claim of clear and unmistakable error in the December 
1997 rating decision denying entitlement to service 
connection for PTSD is denied.


REMAND

As noted above in the INTRODUCTION, the issue of whether new 
and material evidence has been submitted to reopen the claim 
of service connection for PTSD will be remanded for further 
appellate processing.  The appellant raised this new claim in 
a VA Form 9 filed in February 2001 (he requested service 
connection for PTSD "by way of [clear and unmistakable 
error] or to re-open applying all new laws"), and the record 
shows that it was denied by rating decision in February 2003.  
Although the appealed issue of clear and unmistakable error 
in the December 1997 rating decision necessitated transfer of 
the claims file to the Board soon after issuance of the 
February 2003 rating decision, in the Board's view, it is 
reasonable to construe the representative's "Appellant's 
Brief" of March 2003 as reflecting disagreement with the 
RO's decision on this newly-raised claim, which is timely 
filed for purposes of initiating an appeal.  See 
"Appellant's Brief," dated March 24, 2003; see also 38 
C.F.R. §§ 20.200, 20.300, 20.302(a) (2002).  The 
representative was incorrect in referring to the October 2000 
rating decision, as that decision only addressed the appealed 
issue of clear and unmistakable error, but given that the 
underlying benefit sought on appeal - service connection for 
PTSD - is identical, the Board finds that the 
representative's listing of this new claim under the heading 
of "Issues Presented for Review" and specifically referring 
to error by the RO in denying the claim is fairly read as 
expressing dissatisfaction and a desire to contest the 
result, which is sufficient to constitute a timely-filed 
notice of disagreement.  See 38 C.F.R. § 20.201.

With respect to the filing of the notice of disagreement by 
way of the Appellant's Brief of March 2003, the aforecited 
section 20.300 of 38 C.F.R. provides that the notice of 
disagreement must be filed with the VA office "which has 
assumed jurisdiction over the applicable records."  In this 
case, the representative's brief of March 2003 may be 
accepted as the notice of disagreement because it was timely 
filed with the Board after it assumed jurisdiction over the 
case following transfer of the claims file by the RO to the 
Board in March 2003.  

The Court has directed that where a claimant has submitted a 
timely notice of disagreement with an adverse decision and 
the RO did not subsequently issue a statement of the case 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999). ).  However, this 
issue will be returned to the Board after issuance of the SOC 
only if perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The RO is advised that its readjudication of this claim must 
be in accord with all relevant duty-to-notify and duty-to-
assist provisions of the VCAA and implementing regulations.

Accordingly, this claim is REMANDED to the RO for the 
following development:

The RO must furnish a statement of the 
case to the appellant and his 
representative addressing the issue of 
whether new and material evidence has 
been submitted to reopen the claim of 
service connection for PTSD.  As alluded 
to above, the RO must develop and 
adjudicate this claim after ensuring 
that all duty-to-notify/duty-to-assist 
provisions have been fulfilled.  
Moreover, any additional 
evidentiary/medical development required 
to fully address this claim should be 
completed in conjunction with issuance 
of the statement of the case.  

The appellant should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect 
an appeal of this issue to the Board.  
See 38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive 
appeal is not filed, the claim should 
not be certified to the Board.  If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


		IMPORTANT NOTICE:  
	(CONTINUED ON NEXT PAGE)





IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



